           Case 1:21-cr-00487-AT Document 9 Filed 08/19/21 Page 1 of 1

                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                   ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                       DOC #: _________________
                                                                DATE FILED: 8/19/2021

              -against-
                                                                          21 Cr. 487 (AT)

                                                                             ORDER
DYLAN CARRERAS


                     Defendant.
ANALISA TORRES, District Judge:

        The Court will hold an initial conference in this action on September 15, 2021, at 12:00
p.m. The conference will use the Court’s videoconferencing system. See In re
Coronavirus/Covid-19 Pandemic, No. 20 Misc. 176 (S.D.N.Y. June 15, 2021), ECF No. 6
(finding that the COVID-19 pandemic “make[s] it necessary for the judges in this District to be
able to continue to conduct proceedings remotely.”). Chambers will provide the parties with
instructions on how to appear via video.

        To optimize the quality of the video feed, only the Court, Defendant, defense counsel,
and counsel for the Government will appear by video for the proceeding; all others may
participate by telephone. Co-counsel, members of the press, and the public may access the audio
feed of the hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and
entering access code 5598827.

       SO ORDERED.

Dated: August 19, 2021
       New York, New York
